Citation Nr: 1211168	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rectal adenocarcinoma, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure, as well as secondary to rectal carcinoma.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a right foot disability, including peripheral neuropathy, to include as due to Agent Orange exposure.  

7.  Entitlement to service connection for a left foot disability, including peripheral neuropathy, to include as due to Agent Orange exposure.  

8.  Entitlement to service connection for a lesion of the left submandibular gland, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO rating decision that denied service connection for rectal adenocarcinoma and for a skin disorder, both to include as due to Agent Orange exposure.  By this decision, the RO also denied service connection for hypertension, bilateral hearing loss, tinnitus, a right foot disability, a left foot disability, and for a lesion of the left submandibular gland.  

In August 2011, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge, who granted the request of the Veteran's attorney to hold the record open for a period of 60 days to during which the Veteran could submit additional evidence; however, during this period, no additional evidence was received by VA.

At the August 2011 Board hearing, the Veteran's attorney also raised the issue of entitlement to service connection for hepatitis C, as well as the issues of entitlement to service connection for peripheral neuropathy of the right upper extremity and entitlement to service connection for peripheral neuropathy of the left upper extremity.  The Veteran's attorney also appeared to raise the issue as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  Further, the Board notes the Veteran's attorney indicated that she sought to submit evidence as to the issue of entitlement to service connection for a heart disorder, to include as due to Agent orange exposure, and apparently secondary to hypertension, but that the Veteran's current records were focused on his cancer residuals.  The Board observes that a July 2007 VA computed tomography scan report, as to the Veteran's chest, indicates that calcific atherosclerosis was noted in the thoracic aorta and coronary arteries.  Therefore, the Board will construe the Veteran's attorney's statements in this regard as a claim for entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure, as well as secondary to hypertension.  The Board notes that all of these issues are not before the Board at this time and are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends, essentially, that he has rectal adenocarcinoma; a skin disorder; hypertension; a right foot disability, including peripheral neuropathy; a left foot disability, including peripheral neuropathy; and a lesion of the left submandibular gland, that are all related to service, to include as due to Agent Orange exposure.  He also maintains that his hypertension is secondary to his rectal adenocarcinoma.  The Veteran further contends that his bilateral hearing loss and tinnitus are related to service.  

The Veteran specifically reports that his rectal adenocarcinoma had its onset in October 2007.  He states that his skin problems began in 2000 and that his right and left foot disabilities, both including peripheral neuropathy, began in 2007.  The Veteran indicates that his hypertension had it onset around the time that he was diagnosed with rectal adenocarcinoma.  The Veteran further reports that he started really having bilateral hearing loss and tinnitus (ringing in the ears) in 2000.  

As noted above, the Veteran had active service from September 1968 to April 1970.  His DD Form 214 reflects that he was awarded decorations indicating Vietnam service, and, therefore, Agent Orange is conceded.  The Veteran's occupational specialty was listed as radio relay and carrier attendant.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of rectal adenocarcinoma or rectal problems; skin problems; hypertension or elevated blood pressure readings; right foot problems, including peripheral neuropathy; a lesion of the left submandibular gland, or for tinnitus.  Such records do show treatment on one occasion for swelling of the left ankle.  The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  

His service treatment records indicate that at the time of a September 1968 enlistment examination, no defects were noted with respect to the Veteran's ears.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of 0, 0, 0, 5, and 5 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 5, 0, 0, 5, and 5, at the same frequencies.  The Veteran's blood pressure reading was 120/80.  There were notations that the Veteran's mouth and throat, heart, vascular system, anus and rectum, feet, lower extremities, and skin, as well as his neurological evaluation, were all normal.  An October 1968 treatment entry noted that the Veteran was seen for a swollen left ankle.  

The April 1970 separation examination report notes that there were no ear defects and that the Veteran's hearing was 15/15 on whispered voice testing in both ears.  The Veteran's blood pressure reading, at that time, was 128/72.  There were notations that the Veteran's mouth and throat, heart, vascular system, anus and rectum, feet, lower extremities, and skin, as well as his neurological evaluation, were all normal.  

Post-service VA treatment reports of record show treatment for multiple disorders, including rectal adenocarcinoma; skin problems; hypertension; right and left leg complaints; and a lesion of the left submandibular gland.  Such records do not specifically show treatment for bilateral hearing loss or for tinnitus.  

For example, a June 2007 VA treatment entry notes that the Veteran reported that he was having diarrhea with five to six bowel movements per day and that he had bright red blood per his rectum in the past.  The examiner indicated that an examination of the Veteran's rectum revealed a firm non-mobile rectal mass that felt like a polyp, but which was very firm and easily felt on the digital rectal examination.  The examiner stated that the Veteran's stool was jelly-like with a strong positive hemocult and that the mass was approximately 1 cm tall.  It was noted that the Veteran's prostate could not be palpated due to the mass.  As to the Veteran's skin, the examiner reported that the Veteran's hands were anicteric with excoriations and open lacerations.  The examiner reported that the affected areas on the right hand were mainly over the proximal interphalangeal joints and the interdigital areas.  It was noted that the Veteran's right arm had areas of hypopigmentation and skin fragility.  The Veteran's blood pressure reading was 160/104.  The assessment included a rectal mass and positive hemocult.  

A July 2007 VA treatment entry indicates that the Veteran had a past medical history that included hypertension and diarrhea.  The assessment was a rectal mass with rectal bleeding.  A July 2007 VA addendum entry reflects that the Veteran would be referred for an ears, nose, and throat consultation for a submandibular lymph node.  

An August 2007 VA treatment entry indicates, as to an assessment, that the Veteran had a rectal mass, as well as a left submandibular mass.  Another August 2007 entry relates, as to an assessment, that the Veteran had a rectal mass and that following a colonoscopy, he was referred to colorectal surgery at a private facility.  The examiner also reported that the Veteran had a submandibular mass, that a fine needle aspiration was benign, and that a computed tomography scan did not show any other lymphadenopathy other than an enlarged submandibular gland.  

An October 2007 VA treatment report relates an assessment that included recently diagnosed rectal adenocarcinoma.  It was also noted that the Veteran had numerous polyps throughout his colon.  Another October 2007 VA treatment entry notes that the Veteran reported that he was having weakness in his right and left legs for a while and that his symptoms were worsening.  

A June 2008 VA treatment entry indicates a diagnosis of rectal adenocarcinoma, status post resection, presently on adjuvant chemotherapy.  The examiner reported that the Veteran stated that his symptoms such as fatigue and numbness were still fairly well tolerable at that time.  

An August 2008 VA genitourinary examination reports notes that the Veteran's claims file was not requested, but that his medical records were reviewed.  The diagnosis was rectal adenocarcinoma with prostate involvement.  

The Board observes that the VA examiner specifically noted that the Veterans claims file was not requested.  Additionally, the examiner did not provide an opinion as to the etiology of the Veteran's diagnosed rectal adenocarcinoma with prostate involvement.  

The Board observe that the Veteran has not been afforded VA examinations with the opportunity to obtain a responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for rectal adenocarcinoma; a skin disorder; a right foot disability, including peripheral neuropathy; a left foot disability, including peripheral neuropathy; and for hypertension, to include as secondary to rectal adenocarcinoma; all to include as due to Agent Orange exposure, as well as in regard to his claims for service connection for bilateral hearing loss and for tinnitus.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board observes that at the August 2011 Board hearing, the Veteran's attorney specifically indicated that there were two and a half years of medical records that were not before the Board and which would show treatment for the Veteran's claimed disabilities, including his rectal adenocarcinoma.  The Board notes the most recent treatment reports of record are dated in July 2008.  As there are possible further treatment records, including VA treatment records, that may be pertinent to the Veteran's claims, they should be obtained.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board is also of the view that the Veteran should also be invited to provide lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his claimed problems during and/or since service.  

Accordingly, these issues are REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his claimed problems during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Ask the Veteran to identify all medical providers who have treated him for rectal adenocarcinoma; skin problems; hypertension; bilateral hearing loss; tinnitus; right foot problems; left foot problems; and for a lesion of the left submandibular gland since his separation from service.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, relevant VA treatment records dated since July 2008 should be obtained.  

3.  Schedule the Veteran for appropriate examinations to determine the nature, etiology, and onset of his claimed rectal adenocarcinoma; skin disorder; hypertension; right foot disability, including peripheral neuropathy; left foot disability, including peripheral neuropathy; and his lesion of the left submandibular gland, all to include as due to Agent Orange exposure.  The Veteran need not be physically examined unless an examination is deemed necessary by the examiner.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  In addition to the Veteran's diagnosed rectal adenocarcinoma and hypertension, the examiner(s) should also diagnose all current skin disorders; right foot disabilities, including peripheral neuropathy; left foot disabilities, including peripheral neuropathy; and any lesions of the left submandibular gland.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) should provide medical opinions, with adequate rationale, as to whether it is at least as likely as not that any diagnosed rectal adenocarcinoma; skin problems; hypertension; right foot disabilities, including peripheral neuropathy; left foot disabilities, including peripheral neuropathy; and any lesions of the left submandibular gland, are etiologically related to the Veteran's period of service.  The examiner(s) should specifically indicate whether any currently diagnosed rectal adenocarcinoma; skin problems; hypertension; right foot disabilities, including peripheral neuropathy; left foot disabilities, including peripheral neuropathy; and any lesions of the left submandibular gland are related to any possible Agent Orange exposure the Veteran had in Vietnam.  The examiner(s) must specifically acknowledge and discuss any reports by the Veteran that his claimed rectal adenocarcinoma; skin disorder; hypertension; right foot disability, including peripheral neuropathy; left foot disability, including peripheral neuropathy; and lesion of the left submandibular gland were first manifested during his period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

If the examiner finds that the Veteran has rectal adenocarcinoma that is related to service, or is related to possible Agent Orange exposure the Veteran had in Vietnam, the examiner should then opine as to whether it is as likely as not that such disorder caused or aggravated the Veteran's hypertension.  

All findings and conclusions must be set forth in a legible report.  

4.  Schedule the Veteran for a VA audiological examination to determine the nature, etiology, and onset of his claimed bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences hearing loss and tinnitus.  If current hearing loss and tinnitus are identified, the examiner should indicate whether it is at least as likely as not that any current hearing loss and tinnitus were incurred in service, or are the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his bilateral hearing loss and tinnitus first manifested during his period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  All findings and conclusions must be set forth in a legible report.  

5.  Then readjudicate the appeal.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

